Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 24, 1967, convicting him of unlawful entry, upon a plea of guilty, and sentencing him to an indefinite term in the New York City Penitentiary. It appears, however, that the judgment was vacated on August 15, 1968, at which time appellant was resentenced by said court, nunc pro tunc, to a one-year term (with credit for time served); and hence we have reviewed the judgment of resentence (Code Grim. Pro., § 524-c). Judgment on resentence, rendered August 15,1968, affirmed. No opinion. Appeal from judgment rendered October 24, 1967 dismissed as academic. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.